


Exhibit 10.1

 

DTS, INC.

2003 STOCK PLAN

RESTRICTED STOCK UNIT AGREEMENT

(FORM OF MARKET STOCK UNITS)

 

NOTICE OF GRANT

 

[FIRST NAME, MIDDLE NAME, LAST NAME]

 

You (“Grantee”) have been granted an Award of Restricted Stock Units under the
Company’s 2003 Stock Plan (the “Plan”) which will vest, if at all, based on
market based performance metrics. The date of this Restricted Stock Unit
Agreement, which includes both this Notice of Grant and the attached Appendix A
(collectively, the “Agreement”) is the Grant Date set forth below. Subject to
the provisions this Agreement and the Plan, which is incorporated herein in its
entirety, the principal features of this Award are as follows:

 

Grant Date:

 

[                    ] (the “Grant Date”)

 

 

 

Baseline Number of Restricted Stock Units:

 

[            ] (the “Baseline Number of Restricted Stock Units”)

 

 

 

Maximum Number of Restricted Stock Units:

 

[            ] (the “Maximum Number of Restricted Stock Units”)

 

 

 

Performance Period:

 

[                    ] through [                    ] (subject to Section 4 of
Appendix A) (the “Performance Period”).

 

 

 

Performance Matrix:

 

The number of Restricted Stock Units in which you may vest will depend upon the
Company’s Stock Price Performance as compared to the XCMP Performance for the
Performance Period and will be determined in accordance with the rules set forth
in Appendix A. In addition, the vesting, if any, of the Restricted stock Units
will also depend on your continued service as set forth in Section 3 of Appendix
A and, following a Fundamental Transaction, the provisions of Section 4 of
Appendix A.

 

 

 

Vesting Threshold:

 

Restricted Stock Units will not vest in accordance with the Performance Matrix
and Section 1 of Appendix A unless the Company first achieves the Minimum
Company Performance Level defined in Section 1(d) of Appendix A (the “Vesting
Threshold”).

 

By their signatures below or by electronic or authentication in a form
authorized by the Company, the Company and Grantee agree that the Award is
governed by all of the terms and conditions of this Notice of Grant, Appendix A
and the Plan.  The Grantee represents that the Grantee has read and is familiar
with the provisions of the Plan, this Notice of Grant and Appendix A, and hereby
accepts the Award subject to all of their terms and conditions.

 

PLEASE BE SURE TO READ ALL OF APPENDIX A AND THE PLAN, WHICH CONTAIN THE
SPECIFIC TERMS AND CONDITIONS OF THIS AWARD.

 

DTS, INC.

 

GRANTEE

 

 

 

 

 

 

Signature

 

Signature

 

 

 

 

 

 

Print Name

 

Print Name

 

 

 

 

 

 

Title

 

 

 

--------------------------------------------------------------------------------


 

APPENDIX A

 

TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS

(MARKET STOCK UNITS)

 

Unless otherwise defined herein, capitalized terms used herein shall have the
meanings ascribed to them in the Plan.

 

1.                                                      Grant.

 

(a)                                  The Company hereby grants to the Grantee
under the Plan an Award of the Baseline Number of Restricted Stock Units set
forth on the Notice of Grant, subject to adjustment for performance requirements
in accordance with the Notice of Grant and this Appendix A and all of the terms
and conditions in this Agreement and the Plan. For each Restricted Stock Unit
that vests, the Grantee will be entitled to receive one (1) Share (subject to
automatic adjustment for stock splits, combinations and other adjustments
contemplated in Section 10.2 of the Plan).

 

(b)                                 The number of Restricted Stock Units in
which the Grantee vests will depend upon whether (i) the Company achieves the
Vesting Threshold, which is the Company’s Minimum Company Performance as
determined below; and (ii) upon the Company’s Stock Price Performance as
compared to the XCMP Performance for the Performance Period.

 

(c)                                  The Company’s Stock Price Performance as
compared to the XCMP Performance, and the calculation of the number of vested
Restricted Stock Units, will be determined following the end of the Performance
Period as follows:

 

(i)                                     Performance Calculation.

 

A.                                   The “Company’s Stock Price Performance”
means the percentage increase or decrease in the average closing price per share
of the Company’s Common Stock for (I) the last fifty (50) market trading days in
the Performance Period, over (II) the fifty (50) market trading day period
beginning twenty five (25) market trading days prior to the commencement of the
Performance Period and ending twenty five (25) market trading days after the
commencement of the Performance Period.  The Company’s share price shall also be
adjusted to reflect the reinvestment of any dividends issued by the Company
during the Performance Period (which are assumed to be reinvested as of the
applicable ex-dividend date), as well as other adjustments contemplated by
Section 10.2 of the Plan.

 

B.                                     The “XCMP Performance” means the
percentage increase or decrease in the NASDAQ Composite Total Return Index
(“XCMP”) (or any successor index) for (I) the last fifty (50) market trading
days in the Performance Period, over (II) the fifty (50) market trading day
period beginning twenty five (25) market trading days prior to the commencement
of the Performance Period and ending twenty five (25) market trading days after
the commencement of the Performance Period.

 

C.                                     The Company’s Stock Price Performance
will be compared against the XCMP’s Performance (each expressed as a growth rate
percentage as of the beginning of the Performance Period) to result in the
growth rate difference (the “Growth Rate Delta”) equal to the Company’s Stock
Price Performance minus the XCMP’s Performance.

 

(ii)                                                      Vested RSU
Calculation.

 

A.                                   If the Vesting Threshold is satisfied and
the Growth Rate Delta is equal to twenty percent (20%), the number of Restricted
Stock Units that will vest (the “Calculated RSUs”) will equal the Baseline
Number of Restricted Stock Units.

 

B.                                     If the Vesting Threshold is satisfied and
the Growth Rate Delta is less than twenty percent (20%), the number of
Restricted Stock Units that will vest and become Calculated RSUs will be equal
to the Baseline Number of Restricted Stock Units reduced on a 5:1 basis for the
first five points that the Growth Rate Delta is below twenty percent (20%) and
on a 15:1 basis for the next five points that the Growth Rate Delta is below
fifteen percent (15%); such that if the Growth Rate Delta is ten percent (10%)
or less, the Calculated RSUs will be zero.

 

C.                                     If the Vesting Threshold is satisfied and
the Growth Rate Delta is greater than twenty percent (20%), the number of
Restricted Stock Units that will vest and become Calculated RSUs will be equal
to the Baseline Number of Restricted Stock Units increased on a 2.5:1 basis for
each point that the Growth Rate Delta is above twenty percent (20%); provided
that the Maximum Number of Restricted Stock Units that may become Calculated
RSUs shall equal two hundred percent (200%) of the Baseline Number of Restricted
Stock Units as reflected on the Notice of Grant.

 

D.                                    In all cases, if the Vesting Threshold is
not satisfied, the number of Restricted Stock Units that vest shall be zero,
regardless of whether the Growth Rate Delta goals are achieved.

 

A-1

--------------------------------------------------------------------------------


 

(iii)                                                   Examples (for
illustration purposes only).  All of these examples assume the Vesting Threshold
is satisfied.

 

A.                                   Example #1: If the Growth Rate Delta was
20%, then [            ] number of Restricted Stock Units would be Calculated
RSUs.

 

B.                                     Example #2: If the Growth Rate Delta was
15%, then [            ] number of Restricted Stock Units would be Calculated
RSUs.

 

C.                                     Example #3: If the Growth Rate Delta was
25%, then [            ] number of Restricted Stock Units would be Calculated
RSUs.

 

(d)                                                     The Company’s “Minimum
Company Performance” shall mean that the Company has achieved a total
shareholder return equal to the greater of (i) fifteen percent (15%) adjusted
for inflation (using the Consumer Price Index for all Urban Consumers as
reported for “All Items less Food and Energy” for the region where the Company’s
headquarters are located, as determined by the Bureau of Labor Statistics,
United States Department of Labor (or any successor index thereto for the same
or similar areas)); and (ii) twenty percent (20%).

 

2.                                  Company’s Obligation to Settle Vested
Restricted Stock Units.  Each Restricted Stock Unit has a value equal to the
Fair Market Value of a Share on the date that the Restricted Stock Unit is
granted. Unless and until the Restricted Stock Units have vested and become
Calculated RSUs, the Grantee will have no right to payment of such Restricted
Stock Units. Prior to actual payment of Shares upon the vesting of any
Restricted Stock Units, such Restricted Stock Units will represent an unsecured
obligation. Settlement of any vested Restricted Stock Units shall be made in
whole Shares only and any fractional Shares will be forfeited at the time of
settlement.  Settlement shall occur in accordance with the provisions set forth
in Section 6, below.  The Grantee is not required to make any monetary payment
(other than applicable tax withholding, if any) as a condition to receiving the
Restricted Stock Units or Shares issued upon settlement of the Restricted Stock
Units, the consideration for which shall be past services actually rendered
and/or future services to be rendered to the Company or an Affiliate. 
Notwithstanding the foregoing, if required by applicable state corporate law,
the Grantee shall furnish consideration in the form of cash or past services
rendered having a value not less than the par value of the Shares issued upon
settlement of the Restricted Stock Units.

 

3.                                  Service Requirement for Vesting of
Restricted Stock Units.  Except as provided in Sections 4 and 5, the Restricted
Stock Units awarded by this Agreement shall only vest and become Calculated RSUs
in accordance with the provisions set forth in Section 1 if the Grantee is
performing services for the Company (or an Affiliate) on the last day of the
Performance Period.  Restricted Stock Units shall not vest in accordance with
any of the provisions of this Agreement unless the Grantee shall have been
continuously providing service to the Company or an Affiliate or other successor
from the Grant Date through the dates the Restricted Stock Units would otherwise
vest.

 

4.                                  Modifications as a Result of a Fundamental
Transaction.  In the event of a Fundamental Transaction, the Performance Period
shall be deemed to end upon the closing of the Fundamental Transaction for
purposes of determining the Company’s Stock Price Performance and the XCMP’s
Performance.  The Number of Restricted Stock Units that are Calculated RSUs will
be determined in accordance with the Performance Matrix and Section 1 of this
Appendix A, except that the Company’s Stock Price Performance shall be
calculated based on the Fair Market Value of a Share on the date the Fundamental
Transaction is consummated. The Grantee shall vest in the number of Calculated
RSUs determined based on the pro-rata portion of the Calculated RSU determined
based on the number of whole months of the Performance Period completed as of
the consummation of the Fundamental Transaction.  The remainder of the
Calculated RSUs will not be treated as vested, but instead will be subject to
continued vesting over the remainder of the Performance Period, with these
Calculated RSUs becoming vested ratably on the first day of each month until the
end of the Performance Period.  If the Grantee terminates his or her service
prior to the end of the Performance Period, unless the following sentence
applies, any unvested Calculated RSUs will be forfeited.  Unless the Grantee is
subject to another binding agreement that provides for the accelerated vesting
of these Awards following a Fundamental Transaction, if following a Fundamental
Transaction, the Grantee’s service is terminated by the Company (or its
successor) without Cause, or the Grantee terminates his or her service for Good
Reason, the vesting of any unvested Calculated RSUs shall be accelerated in
full.

 

For this purpose, “Cause” shall be defined as (a) acts or omissions constituting
gross negligence, recklessness or willful misconduct on the part of the Grantee
with respect to Grantee’s obligations or otherwise relating to the business of
the Company (or its successor); (b) any acts or conduct by Grantee that are
materially adverse to Company’s (or its successor’s) interests; (c) Grantee’s
material breach of any applicable employment agreement; (d) Grantee’s breach of
any applicable proprietary information and inventions agreement; (e) Grantee’s
conviction or entry of a plea of nolo contendere for fraud, misappropriation or
embezzlement, or any felony or crime of moral turpitude or that otherwise
negatively impacts Grantee’s

 

A-2

--------------------------------------------------------------------------------


 

ability to effectively perform Grantee’s duties; (f) Grantee’s willful neglect
of his or her duties as determined in the sole and exclusive discretion of the
Administrator; (g) Grantee’s inability to perform the essential functions of
Grantee’s position, with or without reasonable accommodation, due to a mental or
physical disability; or (g) Grantee’s death.  In the event of termination based
on (b), (c) or (f), Grantee will have fifteen (15) days from receipt to cure the
issue, if curable.  No act or failure to act will be considered “willful” for
purposes of this Agreement unless done or failed to be done by Executive
intentionally and in bad faith.

 

For this purpose, “Good Reason” means the occurrence of any of the following
events or conditions, without the Grantee’s express written consent (which
consent may be denied, withheld or delayed for any reason): (a) a material
reduction in Grantee’s duties, authority or responsibilities as in effect
immediately prior to the consummation of the Fundamental Transaction; (b) a
material diminution in the authority, duties or responsibilities of the
supervisor to whom Grantee is required to report, including a requirement that
Grantee report to a corporate officer or employee instead of directly to the
Company’s (or its successor’s) board of directors; (c) a material diminution in
the budget over which Grantee retains authority; (d) a material reduction in the
Grantee’s annual base salary or annual bonus opportunity as in effect as of the
date hereof or as the same may be increased from time to time; (e) the
relocation of the Grantee’s principal place of employment to a location more
than 30 miles from the Grantee’s principal place of employment immediately prior
to his termination or a requirement that Grantee be based anywhere other than
the principal place of employment (or permitted relocation thereof) except for
required travel on the Company’s (or its successor’s) business to an extent
substantially consistent with the Grantee’s present travel obligations; (f) any
action or inaction that constitutes a material breach by the Company (or its
successor) of any agreement between the Company and Grantee or any material
breach of a policy relating to benefits to which Grantee is entitled; or (g) any
material reduction in the value of any of the benefits provided to Grantee as of
the date hereof or as increased from time to time.  In order for a termination
to qualify as a “Good Reason” termination, the Grantee must provide notice of
the condition giving rise to “Good Reason” within ninety (90) days of the
initial existence of such condition and the Company (or its successor) shall
have thirty (30) days following such notice to remedy such condition.

 

5.                                  Administrator Discretion. The Administrator,
in its discretion, may accelerate the vesting of the balance, or some lesser
portion of the balance, of the Restricted Stock Units at any time, subject to
the terms of the Plan.   If so accelerated, such Restricted Stock Units will be
considered as having vested as of the date specified by the Administrator. If
the Administrator, in its discretion, accelerates the vesting of the balance, or
some lesser portion of the balance, of the Restricted Stock Units, the
settlement of such accelerated Restricted Stock Units shall be made in
accordance with Section 6.

 

6.                                  Settlement after Vesting.

 

(a)                                              General Rule.  Any Restricted
Stock Units that vest in accordance with this Agreement will be settled to the
Grantee (or in the event of the Grantee’s death, to his or her estate) as soon
as practicable following the applicable vesting date, but no later than sixty
(60) days following such date.

 

(b)                                             Section 409A Compliance.  This
Section 6(b) shall only apply if the Restricted Stock Units subject to this
Agreement are treated as “deferred compensation” subject to the provisions of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
the applicable guidance promulgated thereunder (collectively, “Section 409A”). 
The Company intends that Restricted Stock Units provided to Grantee pursuant to
this Agreement will not be subject to taxation under Section 409A.  Accordingly,
the provisions of this Agreement shall be interpreted and construed in favor of
satisfying any applicable requirements of Section 409A.  If the vesting of
Restricted Stock Units subject to this Section 6(b) are accelerated pursuant to
Section 5, then, to the extent necessary to comply with the requirements of
Section 409A, such Restricted Stock Units shall be settled at the same time they
would have been settled, but for the accelerated vesting.  If the provisions of
Section 4, relating to the modification of vesting rules following a Fundamental
Transaction, are triggered, and the Fundamental Transaction does not constitute
a “change in the ownership or effective control” of the Company or a change in
the “ownership of a substantial portion of the assets” of the Company (both as
defined by Section 409A), then the Restricted Stock Units subject to this
Section 6(b) which vest shall, to the extent necessary to comply with 409A, be
settled at the same time they would have been settled, but for the accelerated
vesting resulting from the Fundamental Transaction.  To the extent any vested
Restricted Stock Units subject to this Section 6(b) are payable as a result of
the termination of the Grantee’s Service, such payment shall only be made if the
termination also constitutes a “separation from service” (as defined by
Section 409A).  If a Restricted Stock Unit subject to this Section 6(b)  is
payable as a result of the Grantee’s separation from service, then such payment
shall be delayed for a period of six (6) months and one (1) day following the
date of such separation to the extent required by Section 409A.

 

A-3

--------------------------------------------------------------------------------


 

7.                                  Forfeiture. Except as set forth in Sections
4 or 5, Restricted Stock Units that have not vested pursuant to Sections 1 and 3
at the time of the termination of the Grantee’s relationship with the Company
and its Affiliates for any or no reason will be forfeited.

 

8.                                  Withholding of Taxes.

 

(a)                                              General.  At the time the
Notice of Grant is executed, or at any time thereafter as requested by the
Company, the Grantee hereby authorizes withholding from payroll and any other
amounts payable to the Grantee, and otherwise agrees to make adequate provision
for, any sums required to satisfy the federal, state, local and foreign tax
(including any social insurance) withholding obligations of the Company and its
Affiliates, if any, which arise in connection with the Award, the vesting of
Restricted Stock Units or the issuance of Shares in settlement thereof.  The
Company shall have no obligation to deliver shares of Stock until such tax
withholding obligations of the Company have been satisfied by the Grantee.

 

(b)                                             Assignment of Sale Proceeds;
Payment of Tax Withholding by Check.  Subject to compliance with applicable law
and the Company’s insider trading policy, the Company may permit the Grantee to
satisfy the tax withholding obligations in accordance with procedures
established by the Company providing for either (i) delivery by the Grantee to
the Company or a broker approved by the Grantee of properly executed
instructions, in a form approved by the Company, providing for the assignment to
the Company of the proceeds of a sale with respect to some or all of the Shares
being acquired upon settlement of Restricted Stock Units, or (ii) payment by
check.

 

(c)                                              Withholding in Shares.  The
Company may require the Grantee to satisfy all or any portion of the Company’s
or Affiliate’s tax withholding obligations by deducting from the Shares
otherwise deliverable to the Grantee in settlement of the Award a number of
whole Shares having a fair market value, as determined by the Company as of the
date on which the tax withholding obligations arise, not in excess of the amount
of such tax withholding obligations determined by the applicable minimum
statutory withholding rates.

 

(d)                                             Default Withholding Provision. 
Except as otherwise provided by the Company, if the Grantee does not deliver to
the Company at least five (5) days prior to a vesting date a written notice of
Grantee’s election to satisfy by cash, check, or other manner agreeable to the
Company, all federal, state, local or foreign tax withholding obligations
related to such Shares, Grantee and the Company agree that the Company shall
retain that number of the Shares, based on the Fair Market Value of the
Company’s common stock on the settlement date, with an aggregate value equal to
the amount of all federal, state, local or foreign tax withholding obligations
that Grantee, the Company, or an Affiliate would incur as a result of the
settlement of such Shares.

 

9.                                  Rights as Stockholder. Neither the Grantee
nor any person claiming under or through the Grantee will have any of the rights
or privileges of a stockholder of the Company in respect of any Shares
deliverable hereunder unless and until certificates representing such Shares
(which may be in book entry form) will have been issued, recorded on the records
of the Company or its transfer agents or registrars, and delivered to the
Grantee (including through electronic delivery to a brokerage account). After
such issuance, recordation and delivery, the Grantee will have all the rights of
a stockholder of the Company with respect to voting such Shares and receipt of
dividends and distributions on such Shares.

 

10.                            No Effect on Employment. Subject to any
employment contract with the Grantee, the terms of such employment will be
determined from time to time by the Company, or the Affiliate employing the
Grantee, as the case may be, and the Company, or the Affiliate employing the
Grantee, as the case may be, will have the right, which is hereby expressly
reserved, to terminate or change the terms of the employment of the Grantee at
any time for any reason whatsoever, with or without good cause. The transactions
contemplated hereunder and the vesting provisions set forth in this Agreement do
not constitute an express or implied promise of continued employment for any
period of time. A leave of absence or an interruption in service (including an
interruption during military service) authorized or acknowledged by the Company
or the Affiliate employing the Grantee, as the case may be, shall not be deemed
a termination of the Grantee’s relationship with the Company or its Affiliate
for the purposes of this Agreement.

 

11.                            Grant is Not Transferable. Prior to the issuance
of Shares upon the settlement of the Restricted Stock Unit, neither this Award
nor any Restricted Stock Units subject to this Award shall be subject in any
manner to anticipation, alienation, sale, exchange, transfer, assignment,
pledge, encumbrance, or garnishment by creditors of the Grantee or the Grantee’s
beneficiary, except transfer by will or by the laws of descent and
distribution.  All rights with respect to the Award shall be exercisable during
the Grantee’s lifetime only by the Grantee or the Grantee’s guardian or legal
representative.

 

12.                            Restrictions on Grant of the Award and Issuance
of Shares. The grant of the Award and issuance of Shares upon settlement of the
Award shall be subject to compliance with all applicable requirements of
federal, state or foreign law with

 

A-4

--------------------------------------------------------------------------------


 

respect to such securities.  No Shares may be issued hereunder if the issuance
of such Shares would constitute a violation of any applicable federal, state or
foreign securities laws or other law or regulations or the requirements of any
stock exchange or market system upon which the Shares may then be listed.  The
inability of the Company to obtain from any regulatory body having jurisdiction
the authority, if any, deemed by the Company’s legal counsel to be necessary to
the lawful issuance of any shares subject to the Award shall relieve the Company
of any liability in respect of the failure to issue such Shares as to which such
requisite authority shall not have been obtained.  As a condition to the
settlement of the Award, the Company may require the Grantee to satisfy any
qualifications that may be necessary or appropriate, to evidence compliance with
any applicable law or regulation and to make any representation or warranty with
respect thereto as may be requested by the Company.

 

13.                            Binding Agreement. This Agreement shall inure to
the benefit of the successors and assigns of the Company and, subject to the
restrictions on transfer set forth herein, be binding upon the Grantee and the
Grantee’s heirs, executors, administrators, successors and assigns.

 

14.                            Plan Governs. This Agreement is subject to all
the terms and provisions of the Plan. In the event of a conflict between one or
more provisions of this Agreement and one or more provisions of the Plan, the
provisions of the Plan will govern.

 

15.                            Administrator Authority. The Administrator will
have the power to interpret the Plan and this Agreement and to adopt such
rules for the administration, interpretation and application of the Plan as are
consistent therewith and to interpret or revoke any such rules (including, but
not limited to, the determination of whether or not any Restricted Stock Units
have vested). All actions taken and all interpretations and determinations made
by the Administrator in good faith will be final and binding upon the Grantee,
the Company and all other interested persons. No member of the Administrator
will be personally liable for any action, determination or interpretation made
in good faith with respect to the Plan or this Agreement.

 

16.                            Captions. Captions provided herein are for
convenience only and are not to serve as a basis for interpretation or
construction of this Agreement.

 

17.                            Agreement Severable. In the event that any
provision in this Agreement will be held invalid or unenforceable, such
provision will be severable from, and such invalidity or unenforceability will
not be construed to have any effect on, the remaining provisions of this
Agreement.

 

18.                        Modifications to the Agreement,  This Agreement and
the Plan, together with any employment, service or other agreement between the
Grantee and the Company or an Affiliate referring to the Award, shall constitute
the entire understanding and agreement of the Grantee and the Company or an
Affiliate with respect to the subject matter contained herein or therein and
supersede any prior agreements, understandings, restrictions, representations,
or warranties among the Grantee and the Company or an Affiliate with respect to
such subject matter other than those as set forth or provided for herein or
therein.  To the extent contemplated herein or therein, the provisions of this
Agreement and the Plan shall survive any settlement of the Award and shall
remain in full force and effect.  Notwithstanding anything to the contrary in
the Plan or this Agreement, the Company reserves the right to revise this
Agreement as it deems necessary or advisable, in its sole discretion and without
the consent of the Grantee, to comply with Section 409A or to otherwise avoid
imposition of any additional tax or income recognition under Section 409A of the
Code prior to the actual payment of Shares pursuant to this Award.

 

19.                            Applicable Law. This Award shall be governed by
the laws of the State of California, without regard to principles of conflict of
laws; as such laws are applied to agreements entered into and to be performed
within the State of California.

 

20                               Delivery of Documents and Notices. Any document
relating to participation in the Plan or any notice required or permitted
hereunder shall be given in writing and shall be deemed effectively given upon
personal delivery, electronic delivery at the e-mail address, if any, provided
for the Grantee by the Company or any Affiliate, or upon deposit in the U.S.
Post Office or foreign postal service, by registered or certified mail, or with
a nationally recognized overnight courier service, with postage and fees
prepaid, addressed to the other party at the address shown below that party’s
signature to the Notice of Grant or at such other address as such party may
designate in writing from time to time to the other party.

 

(a)                                              Description of Electronic
Delivery. The Plan documents, which may include but do not necessarily include:
the Plan, the Notice of Grant, Appendix A, the Plan Prospectus, and any reports
of the Company provided generally to the Company’s stockholders, may be
delivered to the Grantee electronically.  In addition, the Grantee may deliver
electronically the Notice of Grant to the Company or to such third party
involved in administering the Plan as the Company may designate from time to
time.  Such means of electronic delivery may include but do not necessarily
include the delivery of

 

A-5

--------------------------------------------------------------------------------


 

a link to a Company intranet or the internet site of a third party involved in
administering the Plan, the delivery of the document via e-mail or such other
means of electronic delivery specified by the Company.

 

(b)                                             Consent to Electronic Delivery.
The Grantee acknowledges that the Grantee has read Section 20(a) of this
Agreement and consents to the electronic delivery of the Plan documents and
Notice of Grant, as described in Section 20(a).  The Grantee acknowledges that
he or she may receive from the Company a paper copy of any documents delivered
electronically at no cost to the Grantee by contacting the Company by telephone
or in writing.  The Grantee further acknowledges that the Grantee, upon request
to the Company, will be provided with a paper copy of any documents if the
attempted electronic delivery of such documents fails.  Similarly, the Grantee
understands that the Grantee must provide the Company or any designated third
party administrator with a paper copy of any documents if the attempted
electronic delivery of such documents fails.  The Grantee may revoke his or her
consent to the electronic delivery of documents described in Section 20(a) or
may change the electronic mail address to which such documents are to be
delivered (if Grantee has provided an electronic mail address) at any time by
notifying the Company of such revoked consent or revised e-mail address by
telephone, postal service or electronic mail.  Finally, the Grantee understands
that he or she is not required to consent to electronic delivery of documents
described in Section 20(a).

 

21.                            Counterparts.  The Notice of Grant may be
executed in counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

A-6

--------------------------------------------------------------------------------
